Exhibit 10.6
 

 
 CONSULTING AGREEMENT
 
         This non-exclusive CONSULTING AGREEMENT (this "Agreement") is made as
of this 22nd day of July, 2009, by and between GREENCHEK TECHNOLOGY a Nevada
corporation (the "Company"), with its principal place of business at 101
California Street Suite 2450 San Francisco California, 94111, and DC CONSULTING
LLC, a Florida company (the "Consultant"), having its principal place of
business at 1045 Primera Blvd. Suite 1033, Lake Mary, FL  32746.  The term of
this agreement will be for 12 months from the date of execution.


I.  
STRATEGIC RESOURCING

DC Consulting will tap its network of strategic resources to assist GREENCHEK
TECHNOLOGY in the identification of individuals capable of furthering its
business objectives, i.e. board building (if required), strategic business
relationships, sales and marketing opportunities, or whatever is desired or
mandated by management.


II.  
ANCILLARY CREATIVE/MARKETING/PRODUCTION SUPPORT

At GREENCHEK TECHNOLOGY’s request, DC CONSULTING will serve as GREENCHEK
TECHNOLOGY’s liaison in negotiation with third party vendors, such as proxy
solicitation service providers and the like, to ensure maximum possible cost and
quality efficiencies.  Actual fees for these types of services will be submitted
via proposal to GREENCHEK TECHNOLOGY for review (with no mark-up consideration),
approval and payment prior to any ancillary services being performed.  Any
ancillary services subject to any expense exceeding $0.01 must be submitted and
pre-approved by GREENCHEK TECHNOLOGY’s management team prior to incurrence.


III.  
FUNDING ADVISORY SERVICES

Upon request by GREENCHEK TECHNOLOGY’s management team, DC CONSULTING will make
strategic introductions to funding groups, investment banking firms, and/or
other sources interested in furthering the business of GREENCHEK TECHNOLOGY.  In
the event that a private/public financing transaction is arranged and
successfully implemented using a source first introduced to the Company by DC
CONSULTING, then DC CONSULTING shall be entitled to receive an advisory fee at
closing equal to 7% of the gross proceeds received by the Company.


In addition; DC CONSULTING shall be entitles to receive 500,000 shares of
restricted stock to be issued and delivered with execution of this consulting
agreement.  GREENCHECK TECHNOLOGY will have a six month option to purchase the
500,000 shares at the (closing price x 500,000) on the day the certificate is
issued and delivered to DC Consulting LLC.


The State of jurisdiction in regards to this agreement shall be New York.
 

 DC CONSULTING LLC GREENCHEK TECHNOLOGY INC  Daniel Conway (D.C.)    DANIEL
CONWAY LINCOLN PARKE   By: Daniel Conway  By: Lincoln Parke    


                                                                                             
 
                                                                                             
                                                                                         



 
 

--------------------------------------------------------------------------------

 
